                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

JOSEPH AMADO CALZADA, JR.,

       P1aintiff,

                                                            No.5:19-CV-211

TEXAS CIVL COMMITMENT
CENTER,

       Defendant.

             ORDER ACCEPTING REPORT AND RECOMMENDATION
                OF TIIE UNITED STATES MAGISTRATE JIJDGE

       Calzada filed this Section 1983 action on October 3, 2019, alleging rhar the Texas

Civil Commitment Center violated his Constitutional rights by confining him under harsh

conditions of imprisonment. Dkt. No. 1. United States Magistrate Judge D. Gordon

Bryant found that Calzada neither paid the filing fee nor filed an application to proceed in

forma pauperis, and Judge Bryant recommended that the Court dismiss Calzada's

complaint without prejudice for want of prosecution. Dkt. No. 8. No objections to Judge

Bryant's report and recommendation were filed. The Court has examined the record and

reviewed the findilgs, conclusions, and recommendation for plain error. Finding none, the

Court accepts and adopts the findings, conclusions, and recommendation ofthe United

States Magistrate Judge.

       Calzada's complaint and the claims within it are therefore dismissed without

prejudice for want ofprosecution pursuant to Federal Rule of Civil Procedure 41(b).

       All reliefnot expressly granted and any pending motions are denied.
So ordered on January   k,   2020.




                                     J     SLEY      RIX
                                         STATES DISTRICT JUDGE
